Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-14-2007

Acrivos v. Vaskov
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2499




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Acrivos v. Vaskov" (2007). 2007 Decisions. Paper 1624.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1624


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                              NO. 06-2499
                           ________________

                         COSTAS G. ACRIVOS,

                                     Appellant

                                      v.

                     JOHN A. VASKOV, Esq. Deputy
                       Prothonotary Supreme Court;
                          ELIZABETH M. RICH


               ____________________________________

              On Appeal From the United States District Court
                  For the Western District of Pennsylvania
                           (D.C. No. 05-cv-01627)
              District Judge: Honorable Thomas M. Hardiman
              _______________________________________


                Submitted Under Third Circuit LAR 34.1(a)
                          FEBRUARY 9, 2007

Before:   RENDELL, VAN ANTWERPEN, AND COWEN, CIRCUIT JUDGES.

                        (Filed: February 14, 2007)


                       _______________________

                              OPINION
                       _______________________
PER CURIAM

       Appellant Costas G. Acrivos appeals pro se from the United States District Court

for the Western District of Pennsylvania’s order dismissing his civil rights action for lack

of jurisdiction, and, in the alternative, for failure to state a claim upon which relief could

be granted. Acrivos’s complaint arises out of a divorce action that his former wife,

Elizabeth M. Rich, filed in state court, and Acrivos’s later attempt to appeal the divorce

decree. We need not repeat the details of Acrivos’s claims here as they are well-known to

the parties and are summarized in the District Court’s memorandum.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291 and exercise plenary

review of the District Court’s application of the Rooker-Feldman doctrine. See Turner v.

Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). We also

exercise plenary review over a dismissal of a complaint under Federal Rule of Civil

Procedure 12(b)(6). See DiGiacomo v. Teamsters Pension Trust Fund of Phila. and

Vicinity, 420 F.3d 220, 222 n.4 (3d Cir. 2005).

       In some circumstances, the Rooker-Feldman doctrine deprives a federal district

court of jurisdiction to review a state court adjudication. Turner, 449 F.3d at 547. The

Rooker-Feldman doctrine applies to “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

        Here, Acrivos seeks the dissolution of the divorce decree issued by the Court of

                                               2
Common Pleas of Allegheny County, a jury trial, and a declaration that Rich committed

perjury during the divorce proceedings. Acrivos also seeks monetary damages from the

Supreme Court of Pennsylvania Deputy Prothonotary based on his rejection of Acrivos’s

petition for allowance of appeal as untimely. Acrivos disputes the District Court’s

conclusion that his claims are barred by the Rooker-Feldman doctrine.

       The allegations concerning the actions of the Court of Common Pleas of

Allegheny County clearly constitute complaints about putative injuries caused by a state

court judgment. Thus, the District Court properly concluded that it lacked jurisdiction

over these claims. See Holt v. Lake County Bd. of Comm’rs, 408 F.3d 335, 336 (7th Cir.

2005) (plaintiff’s action barred by Rooker-Feldman because “[plaintiff’s] injury was

caused by the state court judgments . . . [and] absent the state court’s judgment . . .

[plaintiff] would not have the injury he now seeks to redress”) (per curiam) (cited in

Turner, 449 F.3d at 547).

       Further, to the extent Acrivos seeks to overturn the decisions by the Pennsylvania

Supreme Court affirming the actions of the Deputy Prothonotary, the District Court

properly concluded that his claims were barred by the Rooker-Feldman doctrine. See id.

Although his allegations are not entirely clear, Acrivos also appears to claim that the

Deputy Prothonotary somehow violated his due process and equal protection rights. To

the extent the District Court had jurisdiction based on this independent claim, the claim

was properly dismissed. There has been no violation of Acrivos’s federal or



                                              3
constitutional rights because Acrivos received adequate process.1 Acrivos sought review

of the Deputy Prothonotary’s actions before the Pennsylvania Supreme Court, and the

Pennsylvania Supreme Court denied his petition for review. The Pennsylvania Supreme

Court also considered Acrivos’s petition for reconsideration, and again denied relief.

Moreover, to the extent Acrivos claims that he was denied access to the state courts, this

claim fails because, as noted, the Pennsylvania Supreme Court considered his claims and

denied relief. Under Rooker-Feldman, we cannot review the Pennsylvania Supreme

Court’s decision. See id.

       Acrivos’s allegation that Rich violated his civil rights by committing perjury also

appears to be an attempt to state an independent claim that is not barred by Rooker-

Feldman. Accordingly, we will examine the District Court’s alternate holding

that Acrivos failed to state a claim under 42 U.S.C. § 1983 against Rich because there

was no allegation that Rich acted under color of state law and no facts supporting such an

allegation. We agree with this determination, and therefore will affirm the District

Court’s dismissal of Acrivos’s claim against Rich based upon its alternative reasoning.

Because we conclude that Acrivos’s claim against Rich was properly dismissed under

Federal Rule of Civil Procedure 12(b)(6), we also hold that the District Court did not

abuse its discretion by implicitly denying Acrivos’s motion for a default judgment.

       For the foregoing reasons, we will affirm.


   1
    Moreover, there are no facts in any filing here or in the District Court that would
support an equal protection claim

                                             4